People v Anonymous (2018 NY Slip Op 04648)





People v Anonymous


2018 NY Slip Op 04648


Decided on June 21, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2018

Manzanet-Daniels, J.P., Gische, Andrias, Kapnick, Kern, JJ.


6934 1850/09

[*1]The People of the State of New York, Respondent,
vAnonymous, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered April 22, 2011, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 21 years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 19 years to life, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 21, 2018
CLERK